Citation Nr: 1023772	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a low back disability for the period from 
November 17, 2005 to August 17, 2007, and in excess of 20 
percent for the period beginning August 18, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel
INTRODUCTION

The Veteran served on active duty from September 1979 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for a 
lower back condition and assigned a 10 percent disability 
rating effective November 17, 2005.

In an October 2007 rating decision, the RO increased the 
disability rating to 20 percent, effective August 18, 2007, 
the date of a VA examination.

The Veteran appeared for a hearing before the undersigned at 
the RO in April 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND


The Veteran's representative submitted a Statement of 
Accredited Representative in Appealed Case (in lieu of VA 
Form 646) in March 2010.  The representative contended that 
the Veteran should be scheduled for a new VA examination to 
determine the current level of severity of the service-
connected back disability, noting his last examination was in 
August 2007.

At his April 2010 hearing, the Veteran testified that he was 
now experiencing radicular symptoms due to his service-
connected back disability.  Based on the testimony of the 
Veteran reporting a change in his condition, a new VA 
examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (new examination is required where there is 
evidence of a material change in the condition since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to evaluate the current 
severity of his service-connected back 
disability.  

The examiner should review the claims 
file.  This review of the claims folder 
should be noted in the examination 
report or in an addendum to the 
examination report.  All tests and 
studies deemed necessary by the 
examiner should be performed.

The examiner should note all neurologic 
manifestations of the disability, note 
the nerves involved, and express an 
opinion as to the severity of the 
neurological disability, if any.  

The examiner should report the results 
of range of motion studies.  The 
examiner should determine whether the 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  
These determinations should be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, incoordination, flare-
ups, or pain.  The examiner should also 
note the point, if any, in the range of 
motion when pain begins.

The examiner is advised that the 
Veteran is competent to report his 
history and symptoms and that the 
examiner must take his reports into 
account.  If an opinion cannot be 
provided without resort to speculation, 
the examiner should provide an 
explanation as to why this is so.

2.  The agency of original jurisdiction 
should review the examination report to 
insure that it contains all information 
and opinions requested in this remand.

3.  If the claims on appeal are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




